Citation Nr: 0512387	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  99-22 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to service connection for a cervical spine 
disability.

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to April 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.

In December 1999, a hearing before a Hearing Officer was held 
at the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Chronic disability of the veteran's cervical spine was 
not present in service or manifested within one year of the 
veteran's discharge from service, and the current disability 
of the veteran's cervical spine is not etiologically related 
to his active military service.

2.  The veteran does not currently have a left hip 
disability.


CONCLUSIONS OF LAW

1.  Disability of the cervical spine was not incurred or 
aggravated during active service, and the incurrence or 
aggravation of arthritis of the cervical spine during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  Left hip disability was not incurred or aggravated during 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through letters dated in April 2001, 
December 2003, and June 2004 from the RO, the veteran has 
been informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  Although VA did not specifically 
inform the veteran that he should submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and that he should either submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence.  Therefore, to this extent, 
the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded a VA examination.  
Although no VA medical opinion has been obtained with respect 
to the etiology of the veteran's current disability of the 
cervical spine, for reasons explained below, the Board has 
determined that VA has no duty to obtain such an opinion in 
this case.  Neither the veteran nor his representative has 
identified any other outstanding evidence or information that 
could be obtained to substantiate either of the claims.  The 
Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist provisions of the 
VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the RO readjudicated the veteran's claims for 
service connection on a de novo basis following compliance 
with the notice requirements of the VCAA and the implementing 
regulations.  There is no indication or reason to believe 
that its decision would have been different had the claim not 
been previously adjudicated.  In sum, the Board is satisfied 
that the RO properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations.   

Factual Background

Service medical records are negative for any back or hip 
injury or disability.  

A June 1970 hospital summary is negative for complaints or 
findings with respect to any back or hip injury or 
disability.

A May 1995 private medical record from S.B. Brinen, D.O., 
notes that the veteran had mild cervical scoliosis to the 
left, early degenerative disc disease between C5-C6 and C6-
C7, narrowing of the neuroformaina, and no acute osseous 
pathology of the cervical spine.  No etiology of any of these 
abnormalities was noted.  

A private medical record from A.J. Krieger, M.D., dated in 
September 1995, notes that the veteran had a herniated disc 
at C5-6, central to the left.  No etiology of the disorder 
was identified.

A September 1995 operation report from Dr. Krieger notes that 
the veteran underwent an anterior cervical diskectomy, 
interbody fusion at C5-7.  No etiology of the disability is 
listed.

A private medical record from J. Aragona, M.D., dated in 
February 1996, notes that the veteran was doing well and had 
excellent clinical results following the operation.  

The report of an August 1998 VA examination notes that the 
veteran injured his back, neck, left hip, and shoulder in 
1969.  He complained of pain in the left face, left neck, 
left shoulder and low back.  Examination of the left hip was 
negative.  There was a 1.5-inch scar on the neck.  Range of 
motion of the neck was normal.  The neck was nontender.  X-
ray studies revealed fusion at C5-6 with anterior osteophyte 
at C5-6 and C6-7.  The diagnosis was status post fusion C5-6.  
No etiology is listed.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

The veteran claims that he is entitled to service connection 
for a cervical spine disability and a left hip disability 
because they are the result of non-combat injury he sustained 
during active duty.  

With regard to the veteran's claim for service connection for 
a cervical spine disability, service medical records do not 
show that the veteran injured his back or neck during active 
service.  In addition, a June 1970 VA hospital summary does 
not contain any evidence of a cervical spine disability.  
Furthermore, although the post-service medical evidence does 
show that the veteran currently suffers from a cervical spine 
disability, he was not diagnosed with this disability until 
1995, which is more than 20 years after he was discharged 
from active duty.  

The Board notes that although the veteran's representative 
requested that the veteran be afforded a VA examination, the 
Board is of the opinion that a VA examination is not 
warranted because any medical opinion rendered would 
necessarily be based upon the veteran's self-reported history 
of an in-service back injury, and as discussed above, the 
medical evidence of record does not support that contention.  
Furthermore, the medical evidence of record is sufficient to 
decide the claim.

In essence, the evidence of a nexus between the veteran's 
cervical spine disability and his military service is limited 
to the veteran's own statements.  This is not competent 
evidence since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection for this disability will be 
denied.

With regard to the veteran's claim for service connection for 
a left hip disability, neither the service medical records 
nor any of the post service medical evidence shows that the 
veteran has or has ever had from a left hip disability.  
Moreover, no evidence of a left hip disorder was found on the 
VA examination in August 1998.  Accordingly, service 
connection is not in order for this claimed disability.  

In reaching these conclusions, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against each of the veteran's claims, that 
doctrine is not applicable in the instant appeal.  


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a left hip disability 
is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


